Title: To George Washington from James Clinton, 22 December 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Pompton December 22 1781
                        
                        Your Excellencys favour of the 14th Inst. I had the Honour to receive this Morning and am happy to find that
                            my Conduct in Building the Hutts of my Brigade meet your Excellency approbation.
                        In determining upon the Ground for our Huttments I shoud have given Preference to the place designated in
                            your Excellency Letter the entrance into Ringwood Clove had there been Wood Suitable for the Purpose of Hutting but the
                            destruction of Timber made by the Iron Works in that Vincinity forced me to this small distance. We are about two Miles
                            West of Pompton  in the Rear of a very large uncleared swamp  on the back Road leading to Morris
                            Town about Sixteen Miles distant from it.
                        As our supplies have hitherto been furnished from Morris Town we have experienced no small inconvenience in
                            receiving them though I am informed that our difficulties on this score will be removed in ten or twelve Days, by the
                            Contractor who intends to establish an Issuing Store at this place.
                        Our Hutts are in great forwardness  the most of the Troops will move into them in two Days.
                        I have Order’d a Captains Command to the Block House in Smiths Clove to relieve a Detatchment now there from
                            West Point.
                        As soon as the Hutts are compleated I will have a Party detatch’d to erect a Block House in the
                            Gore of the Mountains leading to Ringwood for the Purpose expressed in Your Excellencys Letter. I am
                            Your Excellencys most Obedient Humble Servant
                        
                            James Clinton

                        
                    